PER CURIAM: *
Plaintiff-Appellant Lester L. Washington, pro se, appeals the district court’s dismissal of his complaint, alleging discrimination in violation of Title VI and Title VII of the Civil Rights Act of 1964, for lack of subject-matter jurisdiction.
We hold pro se complaints to a lower standard than formal pleadings drafted by attorneys. See Miller v. Stanmore, 636 F.2d 986, 988 (5th Cir.1981). Nevertheless, such complaints “must set forth facts giving rise to a claim on which relief may be granted.” Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir.1993).
We have considered the briefs of the parties and the record on appeal. The district court carefully considered Washington’s claims prior to dismissal. While we read pro se complaints liberally, pro se litigants must still comply with the law and procedural rules. As we conclude that Washington’s complaint fails to state a cognizable cause of action, we AFFIRM the district court’s judgment.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.